Citation Nr: 1614967	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and a neurocognitive disorder, to include as secondary to service-connected disabilities.  

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he has a psychiatric disorder as a result of in-service stressors.  In a June 2012 memo, the Joint Service Records Research Center (JSRRC) concluded that based on the evidence it was not possible to conduct additional research to confirm the claimed stressors.  However, since the June 2012 memo, the Veteran has provided more specific details regarding his claimed in-service stressors.  Specifically, the Veteran asserts that during service he helped train soldiers for Vietnam, and expressed guilt that some of the soldiers were not fully prepared for war.  He explained that the training involved watching movies about soldiers being killed.  The Veteran further stated that he trained soldiers on how to conduct their military duties in all types of inclement weather and various types of terrain, which caused injuries and near death experiences.  In light of this new information, the Board finds remand is warranted to attempt to corroborate the Veteran's reported in-service stressors.  Furthermore, the Veteran should be asked to provide additional details regarding the serious injuries and near death experiences that occurred during training.   

The Veteran underwent a VA examination in connection with his claim in January 2013.  Upon review, the Board finds the January 2013 VA examination and opinion inadequate for purposes of determining service connection.  The examiner diagnosed depression, and indicated that there was no evidence of another psychiatric disorder at that time.  The examiner noted an earlier diagnosis of PTSD, but did not determine whether the Veteran met the diagnostic criteria for PTSD and did not address the Veteran's alleged stressors.  The examiner noted an earlier diagnosis of anxiety disorder, but found that that the Veteran did not meet the criteria for a diagnosis of anxiety disorder at the time of the examination.  The examiner concluded that the Veteran's depressive disorder and anxiety disorder, were not related to the symptoms of nervousness and insomnia documented in the service treatment records.  However, the examiner did not provide an opinion as to whether the Veteran's anxiety disorder and depressive disorder were related to his claimed in-service stressors.  Furthermore, the VA examiner did not discuss the earlier diagnosis of a neurocognitive disorder found in the VA treatment records, and whether such disorder is related to service, to include the claimed in-service stressors.  As such, the Board finds a remand is warranted so that another VA examination and opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, at the Board hearing, the Veteran asserted that his psychiatric disorder was secondary to his service-connected disabilities.  The Veteran has not been afforded a VA examination to determine whether his service-connected disabilities caused or aggravated his psychiatric disorder.  As such, a remand is necessary to develop this alternative theory of entitlement.  

In addition, VA treatment records indicated the Veteran received compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454  (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.  See Golz, 590 F.3d at 1321.

Additionally, the Board finds that any decision and development with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, may affect the claim for a TDIU.  Moreover, at the March 2016 hearing the Veteran indicated that his psychiatric disorder was caused or aggravated by his heart disorder, a service connection claim that is pending RO adjudication.  These issues are thus inextricably intertwined and consideration of entitlement to TDIU and service connection for a psychiatric disorder, must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, as it appears the Veteran receives continuous treatment through VA, the RO should obtain any outstanding VA treatment records dated from January 2016 to the present from the VA Medical Center in San Antonio, Texas.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

3.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  The Veteran should be instructed to provide more details regarding the near death experiences that occurred during training.  

4. Take all appropriate steps to verify the Veteran's claimed stressors, to include those described at the March 2016 Board hearing.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

5.  Thereafter, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and a neurocognitive disorder.  The Veteran's electronic claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with any examination.  Any medically indicated tests should be accomplished.  Based on a review of the evidence, to include service treatment records, VA treatment records and examination reports, and lay statements, the examiner(s) should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which diagnostic criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner(s) should address the following:  

(a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current psychiatric disorder, including his diagnosed PTSD, depressive disorder, anxiety disorder, and neurocognitive disorder, began in service, was caused by service, or is otherwise related to service, to include as due to any in-service stressor.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file.  The examiner is advised that he or she may find that a diagnosis of an acquired psychiatric disorder other than PTSD is a result of a claimed stressor event even if the stressor has not been verified sufficiently to support a grant of service connection for PTSD.  If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

(b) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current psychiatric disorder, including his diagnosed PTSD, depressive disorder, anxiety disorder, and neurocognitive disorder, was caused by or aggravated by his bilateral frostbite residuals, hearing loss, and tinnitus.  The examiner should also opine as to whether the Veteran's heart disorder caused or aggravated his psychiatric disorder.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion

5.  After all development has been completed, re-adjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




